         Case 1:19-cr-00366-LGS Document 21 Filed 07/12/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                                                   USDC SDNY
                                                      The Silvio J. Mollo Building DOCUMENT
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007     ELECTRONICALLY FILED
                                                                                   DOC #:
                                                                                   DATE FILED:07/12/2019
                                                      July 9, 2019
                                    Application Granted. The parties shall file a joint letter with a proposed
                                    schedule for motion practice by August 26, 2019. The parties shall
BY ECF                              appear for a status conference on September 5, 2019 at 10:30 a.m. For
                                    the reasons stated below, the Court finds that the ends of justice served
The Honorable Lorna G. Schofield by excluding the time between today and September 5, 2019 outweigh
United States District Court        the best interests of the public and the Defendant in a speedy trial as
Southern District of New York       provided in 18 U.S.C. 3161(h)(7)(A). It is hereby ORDERED that the
40 Foley Square                     time between today and September 5, 2019 is excluded. The Clerk of
New York, NY 10007                  the Court is directed to terminate the letter motion at docket number 20.
                                    Dated: July 12, 2019
       Re:     United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

       The Government writes, with the consent of defense counsel, to respectfully request the
exclusion of time under the Speedy Trial Act until August 26, 2019, the current deadline for the
Government to complete its production of discovery.

       The Government respectfully requests that time be excluded in the interests of justice
pursuant to 18 U.S.C. § 3161(h)(7)(A) in order to allow the Government to continue making
discovery productions, 1 and to allow the defense to review the Government’s discovery
productions and evaluate potential motions. 2 This Court, by order dated May 29, 2019 (Dkt. 11),
previously excluded time until July 11, 2019, which was then set as a conference date. 3

       The parties anticipate that on or before August 26, 2019, they will be in a position to
propose to the Court their positions on a schedule for further proceedings in this case and
availability for trial.




1
    The Government has to date produced in excess of 314,000 pages of discovery.
2
  The time for the defendant to file promotion letters in advance of any motion directed at the
sufficiency of the indictment has already elapsed, see Dkt. 19, but no schedule has yet been set for
the filing of other motions.
3
 Prior to this exclusion, the Magistrate Judge Debra Freeman had excluded time from May 23,
2019 past May 29, 2019.
  Case 1:19-cr-00366-LGS Document 21
                                  20 Filed 07/12/19
                                           07/09/19 Page 2 of 2
                                                                           Page 2


We thank you for your consideration of this request.

                                     Respectfully submitted,

                                     AUDREY STRAUSS
                                     Attorney for the United States
                                     Acting Under Authority Conferred by
                                     28 U.S.C. § 515

                                 by: /s/ Paul M. Monteleoni
                                     Paul M. Monteleoni
                                     Douglas S. Zolkind
                                     Benet J. Kearney
                                     Assistant United States Attorneys
                                     (212) 637-2219/2415/2260
